Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Bowden et al. (US 11,111,170).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1, 17 and 21, the application of the beam of laser-radiation during the first and second durations is within the closed-formed piece and spaced apart from the outline of the closed-form piece. 


Examiner’s Comment
 	(1) The closest prior art was Bowden et al. The prior art show that the “a method for separating and releasing a closed-form piece from a workpiece made of a brittle material using a beam of laser-radiation” (abstract, i.e., a method for cutting, separating and removing interior contoured shapes in thin substrates, particularly glass substrates. The method involves the utilization of an ultra-short pulse laser to form defect lines in the substrate that may be followed by use of a second laser beam to promote isolation of the part defined by the interior contour), the method comprising: “providing a workpiece having a plurality of defects along an outline of the closed-form piece created by laser processing” (abstract, i.e., defect lines); “applying the beam of laser-radiation to the closed-form piece for a first duration” (col.5 at lines 41-50, i.e., forming a first plurality of defects along a first closed path and col.11 at lines 23-26, i.e., first, inner, predetermined path 12), “the beam of laser-radiation initiating cracking between the defects” (col.2 at lines 12-31, i.e., the laser beam focal line generating an induced absorption within the substrate that produces a defect line within the substrate along the laser beam focal line at each location of the first plurality of locations, wherein the first predetermined path is a closed path); “after the first duration, pausing application of the beam of laser-radiation until the cracking has propagated completely between the defects; and after the cracking has propagated completely between the defects, applying the beam of laser-radiation for a second duration, the beam of laser-radiation heating at least a portion of the closed-form piece to deform the closed-form piece” (col.26, 15-16, i.e., laser beam is directed at the center of the plug. Since this laser application was preceded by a laser application to the contour, it is considered to be a second duration of laser application); wherein “contraction of the deformed closed-form piece during cooling after the second duration opens a gap between the closed-form piece and the rest of the workpiece” (col.26, line 65). However, Bowden et al. is silent regarding the application of the laser beam during the first and second duration is within the closed form piece (12) and spaced apart from the outline of the closed-form piece.
 	(2) Applicant argues “35 USC 112 … further amended to clarify the relationship between pausing and the propagation of cracking …” on page 8 of remark.
 	In response, the amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(3) The amendment to claims overcome prior rejections. Thus, 35 USC 102 and 103 rejections have been withdrawn.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761